 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KENNETH FRIEDMAN,                                       Case No.: 2:19-cv-00705-APG-BNW

 4          Plaintiff                                                      Order

 5 v.

 6 ELISSA LUZAICH, et al.,

 7          Defendants

 8         When it came to the court’s attention that plaintiff Kenneth Friedman died in December

 9 2020, I filed a suggestion of death on the record and gave any successor or representative

10 wishing to substitute as the plaintiff 90 days to file a motion to do so. ECF No. 12. I noted that

11 failure to file a motion to substitute or request an extension of time would result in dismissal of

12 this case. Fed. R. Civ. P. 25. No one has substituted as plaintiff or moved to do so.

13         I THEREFORE ORDER that plaintiff Kenneth Friedman’s first amended complaint

14 (ECF No. 11) is DISMISSED and the clerk of court is instructed to close this case.

15         DATED this 9th day of July, 2021.

16

17
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
